UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA AUG 0 | 2019

Clerk, U.S. District & B

 

 

TKTHDt

) Courts for the District of Colurnh
JASON DENT, )
)
Plaintiff, )
)

Vv ) Civil Action No. 19-2153 (UNA)
)
U.S. DEPARTMENT OF JUSTICE, et a/., )
)
Defendants. )
)
MEMORANDUM OPINION

 

Generally, a litigant is required to pay a filing fee in full. See 28 U.S.C. §§ 1914(a),
1915(b)(1). Pursuant to the Prison Litigation Reform Act (“PLRA”), in forma pauperis status
does not relieve a prisoner plaintiff of his obligation to pay the filing fee in full. Asemani v. U.S.
Citizenship & Immigration Servs., 797 F.3d 1069, 1072 (D.C. Cir. 2015). Rather than “pay the
full filing fee at the time he brings suit... he can pay the filing fee in installments over time.”
/d. (citations omitted). However, certain prisoners cannot qualify for in forma pauperis status
under the PLRA’s “three strikes” rule:

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action

or proceeding under this section if the prisoner has, on 3 or more prior occasions,

while incarcerated or detained in any facility, brought an action or appeal in a court

of the United States that was dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.

Id. (quoting 28 U.S.C. § 1915(g)).
This plaintiff has accumulated the requisite number of strikes. See Dent vy. Executive
Office for United States Attorneys, No. 1:12-cv-0420 (D.D.C. Sept. 3, 2013) (vacating in forma

pauperis status under 28 U.S.C. § 1915(g)). Under these circumstances, plaintiff may proceed in
OT A ORAINDOLORTET PATS SERB ok tn -

forma pauperis only if he is “under imminent danger of serious physical injury.” 28 U.S.C. §
1915(g).

The Court “assess[es] the alleged danger at the time [plaintiff] filed his complaint,”
Mitchell v. Fed. Bureau of Prisons, 587 F.3d 415, 420 (D.C. Cir. 2009), and in so doing
‘“construe[s] his complaint liberally and accept[s] its allegations as true,” id. (citing [brahim v.
District of Columbia, 463 F.3d 3, 6 (D.C. Cir. 2006)). The complaint alleges multiple violations
of the Freedom of Information Act; there are no factual allegations in the complaint itself
suggesting that plaintiff is in imminent danger of serious physical injury. However, in his
Motion for Imminent Risk of Physical Injury or Death, plaintiff describes assaults and injuries he
has sustained at the hands of corrections officers in January 2017 and November 2018. None of
the circumstances plaintiff describes demonstrates an imminent danger of serious physical injury.

Accordingly, the Court will deny plaintiff's motion and application to proceed in forma

pauperis, and will dismiss the complaint and this civil action without prejudice. An Order is

ba.

DATE: July 30, 2019 United)States District Judge

issued separately.
